[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION TO REARGUE
Plaintiffs motion, dated October 10, 2000, appears to request a retrial of the major issues of dispute at trial. No useful purpose would be served by accommodating that desire.
The plaintiff may seek a modification of the alimony orders, the orders in reference to unreimbursed medicals and child care and his life insurance obligation after he has reviewed the defendant's income for the year 2000.
Plaintiffs motion to reargue is denied.
NOVACK, J., JUDGE TRIAL REFEREE